IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,318-02


EX PARTE LEROY EDWARD COTY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1264113 IN THE 180TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O R D E R



	This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted of possession
of cocaine and sentenced to ten years' imprisonment.  He did not appeal his conviction.  On June 5,
2013, this Court granted relief in a written opinion.  After reconsideration on its own motion, the
Court withdraws the previous opinion entered in this application and substitutes this order. 
	Applicant contends that his due-process rights were violated because a forensic scientist did
not follow accepted standards when analyzing evidence and therefore the results of his analyses are
unreliable.  We order that this application be filed and set for submission to determine under what
circumstances, if any,  we should presume a due-process violation in a case handled by a forensic
scientist who has been found to have committed misconduct in another case.  The parties shall brief
this issue. Oral argument is permitted.
	It appears that Applicant is represented by counsel. If Applicant is no longer represented by
counsel, counsel shall be appointed by the trial court.  Both Applicant's brief and the State's brief
shall be filed with this Court within 30 days of the date of this order.
	Applicant's writ application is filed and set for the Court's consideration.
DO NOT PUBLISH
FILED: June 26, 2013